Per Curiam :
The plaintiff alleges nb special damage. It is, therefore, unnecessary to require him to furnish the names of the. various business concerns with whom he was formerly employed. The defendant admits having called the police officer to arrest plaintiff, and should be at least as well able to ascertain their names as plaintiff is. The order must, therefore, be modified by striking out the third subdivision of the particulars required to be given under the first cause of action, and the first .subdivision of the particulars required to be given under the second cause of action. The direction for the pre- • elusion of evidence in case of plaintiff’s failure to give, the required particulars must also be stricken from the order. A motion to that effect may be made hereafter in case the plaintiff fails to comply with this order or complies with it insufficiently.
The order appealed from will be modified in accordance with this memorandum and as modified affirmed, without costs.
Present — Patterson, P. -L, Ingraham, McLaughlin, Clarke and Scott, JJ.
Order modified as directed in. opinion and as modified affirmed, without costs. Settle order on notice. .